DORAN, J.
Taking- together the two motions pending, the Court may treat the pending matter as an application to define the amount to which petitioner is entitled and for the issuance of execution.
No case has been cited that touches the question of interest here .raised except very remotely. Let us quote the parts of Sec. 11 of Chap. 294, General Laws, touching our case: “Decisions . . . ascertaining amounts due ... by way of debt or damage shall .... draw interest on such débt or damages .... from the time the same is (are) rendered .... or otherwise from such other day as may be specially ordered in such . decision.”
February 21st, 1917, this Court entered a decree that petitioner was entitled to $5.50 per week for 300 weeks dating from September 17, 1915. The decree gives the data from which one might compute the amount due on February 2.1st, 1917. In that sense, the decree ascertained the sum (which might be called debt or damages) then due. I see no reason why said section should not apply to the present situation, if applied according to the existing facts. No *104interest' can foe allowed for any time prior to February 21st, 1917, because the section grants interest only from the making of decision. No interest can be allowed on any sum accruing subsequent to February 21st, 1917, for nothing accruing after that date was due on that date. The first instalment of $5.50 became due September 24th, 1915; the last, proceeding the decree, became due February 17th, 1917, a total of 74 instalments, amounting to $407, which is the only sum - on which interest can be allowed and interest on $407 to July 29, 1918, is $37.08.
For Petitioner: Lester T. Murphy.
For Respondent: Gardner, Pirce & Thornley.
The instalment first accruing after February 17, 1917, became due February 24th, 1917, and that, with others accruing thereafter to and in-eluding July 27th, 1917, number 75 instalments amounting to $412.50'. The amount for which I find execution may issue includes:
Due on February 17th, 1917. .$407.00 Interest on same from February 21, 1917, to July 29, 1918 37.03 Coming due after February
21st, 1917, to and including
July 27th, 1918 ........... 412.50
Totaling ................$856.53
It does not appear that there has been any unwillingness or unreadiness on the part of .respondent to pay what is finally and definitely determined to be due. Unless respondent shall within three days of notice of this decision pay or tender to petitioner or her counsel said sum of $856.53 and petitioner’s taxed costs, or, in case payment or tender is refused or cannot reasonably be made in the time named, unless said sum and costs are paid into the registry of the Court on petitioner’s account within said period of three days, execution for said sum and costs may be issued- to petitioner.